Allowable Subject Matter
Claim(s) 1-3 and 5-12 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises a system and method for optimizing a network structure according to a desired optimization level. The closest prior art, Gao et al. (Pub. No.: US 2020/0293295 A1 – hereinafter “Gao”) shows a similar system which also includes a system and method for optimizing a CNN according to a desired level of optimization granularity.  
However, Gao fails to disclose “wherein optimizing the network structure according to the optimization level in the optimization instruction includes: when the optimization level is a second optimization level, and when the network structure does not include any of the following network structures: a structure with two continuous layers including a convolution layer and a batch norm layer, a structure with two continuous layers including a convolution layer and a scale layer, and a structure with three continuous layers including a convolution layer, a batch norm layer, and a scale layer, deleting a redundant layer in the network structure to obtain a first optimized network structure.”  These features have been added to independent claim 1; therefore, rendering it allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666